DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 9 and 12-13 are objected to because of the following informalities:   
Claim 1 recites “a patent’s urethra” which is recommended to be replaced with –the patient’s urethra–.
Claim 5 recites “a patent’s urethra” which is recommended to be replaced with –the feline’s urethra–.
Claim 5 recites "at least one obstruction" (ll.12). Examiner suggests Applicant change this to read as –at least the obstruction–.
Claims 1, 5, 9, and 12-13 recite "Fr" as a unit of measurement. Examiner asks that in claim 1, where the abbreviation "Fr" first appears, Applicant add the full name "French" for clarity.
Claim 9 recites “tub” (ll.6) which is recommended to be replaced with –tube–.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that uses the word “means,” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the term “means” that is coupled with functional language without reciting sufficient structure to perform the recited function.

Such claim limitations are: "a connection means to connect" (ll.2-3) in claims 2 and 8. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure described in the specification as performing the claimed function of "a connection means" (ll.2-3) in claims 2 and 8. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 1, 4, 5, and 7 recite in various lines the phrases "a first of the plurality of integrally formed lumens", "a second of the plurality of integrally formed lumens", "the first of…", and "the second of…", which are unclear. The Examiner requests clarification what "a first" and "a second" are supposed to be; and perhaps as best understood, a “first lumen” and "a second lumen".

Claim 1 recites the limitation "the need" (ll.2).
Claims 2, 4 and 7-8 recite the limitation "the step" (ll.3 in claims 4 and 7, and ll.4 in claim 8).
Claim 6 recites the limitations “the steps” (ll. 1) and "the balloon" (ll.2). 
There is insufficient antecedent basis for these limitation in the claims, above.

The term “about” in claims 1, 5, 9, and 17 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As best understood, the Examiner interprets the term "about" to mean approximately.

Claims 1 and 5 each recites “a one-piece multi-lumen tube portion having a plurality of integrally formed lumens with a diameter” is unclear as to whether “diameter” of the tube portion or “diameter” of a plurality of integrally formed . As best understood, “with” is recommended to be replaced with –and– in order to clarify that the diameter of the tube portion.

The remaining claims 2-3, 10-11, 14-16 (dependent claims) are also rejected based on dependency upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 9-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable Kalser et al. (WO 2013163254 A1) in view of Rioux et al. (US 20080051736 A1). 

Regarding Claim 1, as best understood, Kalser discloses a safety catheter includes a flexible, multi-lumen shaft, and teaches a method for implanting a multi-lumen catheter 100/200 ('pressure-limiting balloon catheter', figs.2-3, page 18, ll.10) ("catheter includes a flexible, multi-lumen shaft", Abstract) into a bladder 30 ('bladder', fig.16, page 26, ll.30) of a patient without the need for sutures (NOTE: the use of sutures is not mentioned anywhere in the reference Kalser, therefore it would be obvious that using the catheter 100 of this art does not require the use of sutures),
 the multi-lumen catheter 100/200 (figs. 2-3) comprising a one-piece multi-lumen tube portion (outer tube portion containing lumens 120 and 130, in fig.2; or lumens 220 and 230 in fig. 3) having a plurality of integrally formed lumens (120 and 130, see fig.2) with a diameter (see fig.14-15, in which the diameter of the tube portion is apparent),
a proximal end portion (proximal portion of 200 depicted in fig.3) including a first arm (segment containing 220 and 240, see fig.3) in fluid connection with a first of the plurality of integrally formed lumens 220 ('fluid drainage lumen', fig.3, page 20, ll.12) and
a second arm (segment containing 230, see fig.3) in fluid connection with a second of the plurality of integrally formed lumens 230 ('balloon inflation lumen', fig.3, page 20, ll.12-13),
the first arm (segment containing 220 and 240, see fig.3) having a hollow flushing stylet 240 ('secondary lumen', fig.3, "The secondary lumen 240 can be used...for injecting fluid into...the body cavity", page 20, ll.14-17, and is comprised of “plastic”, page 23, ll.4-5) located therein,
and a distal end portion (distal end portion of 100, section of fluid drainage lumen 120 that is next to the balloon 110 in fig. 2) including a single-lumen portion with an open distal end 5 ('distal guiding tip', fig.16, page 1, ll.11; NOTE: the purpose of the catheter is to function as a drainage catheter, therefore it would be obvious that the tip 5 is open),
the second of the plurality of integrally formed lumens 230 terminating before the open distal end 5 (230 merges with 130 and terminates before it reaches the end of the catheter at the balloon 110, see figs. 2-3), and
the second of the plurality of integrally formed lumens 230 in fluid communication with a balloon 110 ('balloon', fig.2, page 18, ll.15; “balloon inflation lumen 230 continues through the body of the catheter 200 all the way to the balloon 110 and is fluidically connected to the interior of the balloon 110”, page 20, ll. 18-20), the method comprising:
inserting the open distal end 5 of the multi-lumen catheter 100/200 through a distal end of a patient's urethra ("urethra", page 12, ll.20);
guiding the distal end portion (section of fluid drainage lumen 120 that is next to the balloon 110) of the multi-lumen catheter 100 and the balloon 110 such that they are fully within the bladder 30 ('bladder', fig.16, page 26, ll.30) (see fig.16 in which the section of the fluid drainage lumen 120 that is next to the balloon 110 is fully within the bladder);
and after the distal end portion (section of fluid drainage lumen 120 that is next to the balloon 110) of the multi-lumen catheter 100 and the balloon 110 are in the bladder 30 ('bladder', fig.16, page 26, ll.30),
filling the balloon 110 by forcing fluid ("saline, sterile water, air, or carbon dioxide gas", page 1, ll.17-18) into the second arm (segment containing 230, see fig.3) of the proximal end portion (depicted in fig.3).
Kalser fails to teach that said patient is a feline veterinary patient, and that said plurality of integrally formed lumens have a diameter of about 3 Fr to about 5 Fr. 
Kalser and Rioux are commensurate because they both disclose indwelling catheters. Rioux teaches that the catheter commonly can be in use with a feline veterinary patient and inserted into a subject (e.g., a vertebrate subject, for instance, a mammalian subject such a human, dog, cat, horse, etc.) for introduction of fluids, for removal of fluids, or both ("cat", ¶ 21). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Kalser’s method of utilizing the catheter such that it would be used on a feline veterinary patient as taught by Rioux, for the purpose of using the catheter during veterinary procedures for introduction of fluids and/or  removal of fluids, in addition to medical procedures for a human (¶ 21). 
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Kalser to have multi-lumen tube portion to have a diameter of about 3 Fr to about 5 Fr since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, modifying Kalser to provide the multi-lumen tube portion with a diameter of about 3 Fr to about 5 Fr does not change the function of Kalser. Further, applicant places no criticality on the range claimed, indicating simply that the diameter of the multi-lumen tube portion be "about" the claimed ranges; further citing that the range can be larger or smaller depending on the configuration of the device (¶ 39).

Regarding Claim 3, Kalser teaches forcing fluid ("saline, sterile water, air, or carbon dioxide gas", page 1, ll.17-18) into the hollow flushing stylet 240  ('secondary lumen', fig.3, "The secondary lumen 240 can be used...for injecting fluid into...the body cavity", page 20, ll.14-17, and is comprised of “plastic”, page 23, ll.4-5) of the first arm (segment containing 220 and 240, see fig.3) while guiding the catheter 100 proximally through the urethra ("urethra", page 12, ll.20) to the bladder 30 ('bladder', fig.16, page 26, ll.30) to retrogradely remove at least one obstruction ("Exemplary fluids drained by the catheters mentioned herein include urine and blood", page 1, ll.18-19, as when caused by "sepsis", page 3, ll.21-23 and consequent “strictures” can obstruct the flow bath of urine and need to be removed, page 3, ll.21-23).

Regarding Claims 4 and 7, Kalser teaches that the distal end portion (section of fluid drainage lumen 120 that is next to the balloon 110) further comprises a transverse opening 234 ('three-position pressure activated slit valve', fig.10, col.7, ll.16-19 from Nichols (US Patent US 4995863 A) forming an opening at the distal drainage tube portion which drains fluid from the bladder through it), incorporated by reference into Kalser (see page 25, ll.4-5 of Kalser) in fluid communication with the first of the plurality of integrally formed lumens 220 ('fluid drainage lumen', fig.3, page 20, ll.12; NOTE: 220 merges with 120), and
wherein the method further comprises the step of draining fluid ("Exemplary fluids drained by the catheters mentioned herein include urine and blood", page 1, ll.18-19) from the bladder 30 ('bladder', fig.16, page 26, ll.30) through at least one of the open distal end 5 ('distal guiding tip', fig.16, page 1, ll.11; NOTE: the purpose of the catheter is to function as a drainage catheter, therefore it would be obvious that the tip 5 is open to allow fluid to be drained from the bladder) and the transverse opening 234 ('three-position pressure activated slit valve', fig.10, col.7, ll.16-19 from Nichols, incorporated by reference into Kalser) ("drain fluid adjacent the distal tip therethrough and out the proximal drain end", page 5, ll.12-13).

Regarding Claim 5, as best understood, Kalser teaches a method of retrogradely removing an obstruction ("Exemplary fluids drained by the catheters mentioned herein include urine and blood", page 1, ll.18-19, as when caused by "sepsis", page 3, ll.21-23 and consequent “strictures” can obstruct the flow bath of urine and need to be removed, page 3, ll.21-23)from a urethra ("urethra", page 12, ll.20) of a patient, the method comprising:
selecting a multi-lumen catheter 100/200 ('pressure-limiting balloon catheter', figs.2-3, page 18, ll.10) comprising a one-piece multi-lumen tube portion (outer tube containing lumens 120 and 130, see fig.2) having a plurality of integrally formed lumens (120 and 130, see fig.2) with a diameter (see fig.14-15, in which the diameter of the lumens is apparent),
a proximal end portion (proximal portion of 200 depicted in fig.3) including a first arm (segment containing 220 and 240, see fig.3) in fluid connection with a first of the plurality of integrally formed lumens 220 ('fluid drainage lumen', fig.3, page 20, ll.12) and
a second arm (segment containing 230, see fig.3) in fluid connection with a second of the plurality of integrally formed lumens 230 ('balloon inflation lumen', fig.3, page 20, ll.12-13),
the first arm (segment containing 220 and 240, see fig.3) having a hollow flushing stylet 240 ('secondary lumen', fig.3, "The secondary lumen 240 can be used...for injecting fluid into...the body cavity", page 20, ll.14-17) located therein,
and a distal end portion (section of fluid drainage lumen 120 that is next to the balloon 110) including a single-lumen with an open distal end 5 ('distal guiding tip', fig.16, page 1, ll.11; NOTE: the purpose of the catheter is to function as a drainage catheter, therefore it would be obvious that the tip 5 is open),
inserting the distal end portion (distal end portion of 100, section of fluid drainage lumen 120 that is next to the balloon 110 in fig. 2) of the multi-lumen catheter 100/200 through a distal end of a patient's urethra ("urethra", page 12, ll.20);
and forcing fluid ("saline, sterile water, air, or carbon dioxide gas", page 1, ll.17-18) into the hollow flushing stylet 240 ('secondary lumen', fig.3, "The secondary lumen 240 can be used...for injecting fluid into...the body cavity", page 20, ll.14-17, and is comprised of “plastic”, page 23, ll.4-5) of the first arm (segment containing 220 and 240, see fig.3) while guiding the multi-lumen catheter 100/200 proximally through the urethra ("urethra", page 12, ll.20) to retrogradely remove at least one obstruction ("Exemplary fluids drained by the catheters mentioned herein include urine and blood", page 1, ll.18-19, as when caused by "sepsis", page 3, ll.21-23 and consequent “strictures” can obstruct the flow bath of urine and need to be removed, page 3, ll.21-23). 
Rioux teaches that the catheter commonly can be in use with a feline veterinary patient and inserted into a subject (e.g., a vertebrate subject, for instance, a mammalian subject such a human, dog, cat, horse, etc.) for introduction of fluids, for removal of fluids, or both ("cat", ¶ 21). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Kalser’s method of utilizing the catheter such that it would be used on a feline veterinary patient as taught by Rioux, for the purpose of using the catheter during veterinary procedures for introduction of fluids and/or removal of fluids, in addition to medical procedures for a human (¶ 21). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Kalser to have multi-lumen tube portion to have a diameter of about 3 Fr to about 5 Fr since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, modifying Kalser to have a multi-lumen tube portion with a diameter of about 3 Fr to about 5 Fr does not change the function of Kalser. Further, applicant places no criticality on the range claimed, indicating simply that the diameter of a multi-lumen tube portion be "about" the claimed ranges; further citing that the range can be larger or smaller depending on the configuration of the device (¶ 39).

Regarding Claim 6, Kalser teaches the steps of guiding the distal end portion (section of fluid drainage lumen 120 that is next to the balloon 110) of the multi-lumen catheter 100 and the balloon 110 such that they are fully within the bladder 30 ('bladder', fig.16, page 26, ll.30)(see fig.16 in which the section of the fluid drainage lumen 120 that is next to the balloon 110 is fully within the bladder); and
after the distal end portion (section of fluid drainage lumen 120 that is next to the balloon 110) of the multi-lumen catheter 100 and the balloon 110 are in the bladder 30, filling the balloon 110 by forcing fluid ("saline, sterile water, air, or carbon dioxide gas", page 1, ll.17-18) into the second arm (segment containing 230, see fig.3) of the proximal end portion (depicted in fig.3).

Regarding Claim 9, as best understood, Kalser teaches a multi-lumen catheter system 100/200 ('pressure-limiting balloon catheter', figs.2-3, page 18, ll.10) ("catheter includes a flexible, multi-lumen shaft", Abstract) comprising:
a proximal portion (proximal portion of 200 depicted in fig.3) including a first arm (segment containing 220 and 240, see fig.3) and a second arm (segment containing 230, see fig.3);
a one-piece multi-lumen catheter tube portion (outer tube portion containing lumens 120 and 130, in fig.2; or lumens 220 and 230 in fig. 3) including a first integrated lumen 220 ('fluid drainage lumen', fig.3, page 20, ll.12; 220 from fig.3 merges with 120 from fig.2) and a second integrated lumen 230 ('balloon inflation lumen', fig.3, page 20, ll.12-13; 230 from fig.3 merges with 130 from fig.2),
the first arm (segment containing 220 and 240, see fig.3) in fluid connection with the first integrated lumen 220 and the second arm (segment containing 230, see fig.3) in fluid connection with the second integrated lumen 230,
the one-piece multi-lumen catheter tube portion (outer tube containing lumens 120 and 130, see fig.2) having a diameter (see fig.14-15, in which the diameter of the tube is apparent and the Abstract cites “an outer diameter” of the one-piece multi-lumen catheter tube portion);
wherein the one-piece multi-lumen catheter tube portion (outer tube containing lumens 120 and 130, see fig.2) comprises an open distal tip 5 (230 merges with 130 and terminates before it reaches the end of the catheter at the balloon),
the second integrated lumen 130/230 terminating proximal to the open distal tip 5 and the first integrated lumen 120/220 in fluid communication with the open distal tip 5 (see fig.2);
wherein the one-piece multi-lumen catheter tube portion (outer tube containing lumens 120 and 130, see fig.2) comprises a distal end portion (distal end portion of 100, section of fluid drainage lumen 120 that is next to the balloon 110 in fig. 2) including a balloon portion 110 ('balloon', fig.2, page 18, ll.15) and a distal drainage tube portion (remaining portion not including the balloon 110 depicted in fig.2),
the balloon portion 110 including: the first integrated lumen 120 and second integrated lumen 130,
wherein the second integrated lumen 230 is in fluid communication with a balloon 110 and wherein the second integrated lumen 230 terminates before the open distal tip 5 (see fig.2),
the balloon 110 to enable placement of the distal end portion (distal end portion of 100, section of fluid drainage lumen 120 that is next to the balloon 110 in fig. 2) in a patient's bladder 30 ('bladder', fig.16, page 26, ll.30) without the need for sutures (NOTE: the use of sutures is not mentioned anywhere in the reference Kalser, therefore it would be obvious that using the catheter 100/200 of this art does not require the use of sutures);
and the distal drainage tube portion (remaining portion not including the balloon 110) including the open distal tip 5 and a transverse opening 234 ('three-position pressure activated slit valve', fig.10, col.7, ll.16-19 from Nichols (US Patent US 4995863 A) forming an opening at the distal drainage tube portion which drains fluid from the bladder through it), incorporated by reference into Kalser (see page 25, ll.4-5 of Kalser)) in fluid communication with the first integrated lumen 120.
Rioux teaches that the catheter commonly can be in use with a feline veterinary patient and inserted into a subject (e.g., a vertebrate subject, for instance, a mammalian subject such a human, dog, cat, horse, etc.) for introduction of fluids, for removal of fluids, or both ("cat", ¶ 21). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Kalser’s method of utilizing the catheter such that it would be used on a feline veterinary patient as taught by Rioux, for the purpose of using the catheter during veterinary procedures for introduction of fluids and/or removal of fluids, in addition to medical procedures for a human (¶ 21).
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kalser to have the one-piece multi-lumen catheter tube portion have a diameter between about 3 Fr to about 5 Fr since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, modifying Kalser to have the one-piece multi-lumen catheter tube portion have a diameter between about 3 Fr to about 5 Fr does not change the function of Kalser. Further, applicant places no criticality on the range claimed, indicating simply that the diameter of the one-piece multi-lumen catheter tube portion be "about" the claimed ranges (¶ 68).

Regarding Claim 10, Kalser teaches that the multi-lumen catheter system 100 further comprises a hollow flushing stylet 240 ('secondary lumen', fig.3, "The secondary lumen 240 can be used...for injecting fluid into...the body cavity", page 20, ll.14-17, and is comprised of “a rubber, plastic, or silicone”, page 23, ll.4-5) removably connected to the first arm (segment containing 220 and 240, see fig.3).

Regarding Claim 11, Kalser teaches the distal drainage tube portion (remaining portion not including the balloon 110) is tapered toward the open distal tip 5 (see fig.2).

Regarding Claim 12, Kalser teaches the balloon portion 110 has a diameter. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalser to have the balloon portion have a Fr diameter between 3.5 to 5.5 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, modifying Kalser to have the balloon portion having a Fr diameter between 3.5 to 5.5 does not change the function of Kalser. Further, applicant places no criticality on the range claimed, indicating simply that the diameter of the balloon portion "may have" a Fr diameter between 3.5 to 5.5 (¶ 6).

Regarding Claim 13, Kalser teaches that the distal end portion (distal end portion of 100, section of fluid drainage lumen 120 that is next to the balloon 110 in fig. 2) has a diameter. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalser to have the distal end portion have a Fr diameter between 3 to 5 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, modifying Kalser to have the distal end portion have a Fr diameter between 3 to 5 does not change the function of Kalser. Further, applicant places no criticality on the range claimed, indicating simply that the diameter of the distal end portion "may have" a Fr diameter between 3 to 5 (¶ 45).

Regarding Claim 14, Kalser teaches that the first arm (segment containing 220 and 240, see fig.3) comprises a first opening (opening at bottom of figure 3 ending 220) configured to engage a Luer lock (depicted in fig.9, at the opposite end of the drainage lumen port).

Regarding Claim 15, Kalser teaches that the second arm (segment containing 230, see fig.3) comprises a first opening (opening at bottom of figure 3 ending 230) configured to engage a Luer lock 260 ('inflation lumen fitting', fig.3, page 19, ll.23-24).

Regarding Claim 17, as best understood, Kalser teaches a length of the one-piece multi-lumen catheter tube portion (outer tube containing lumens 120 and 130, see fig.2), and the proximal portion (entire portion of 100 depicted in fig.3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalser to have a length of the one-piece multi-lumen catheter tube portion be about 20 cm to 29 cm, and the length of the proximal portion be about 2 cm to 7 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, modifying Kalser to have a length of the one-piece multi-lumen catheter tube portion be about 20 cm to 29 cm, does not change the function of Kalser. Further, applicant places no criticality on the range claimed, indicating simply that the diameter of the one-piece multi-lumen catheter tube portion would be "about" 20 cm to 29 cm in length (¶ 68); and the length of the proximal portion being about 2 cm to 7 cm does not change the function of Kalser. Further, applicant places no criticality on the range claimed, indicating simply that the diameter of the proximal portion would be "about" 2 cm to 7 cm in length (¶ 68).

Claims 2, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable Kalser et al. (WO 2013163254 A1) in view of Rioux et al. (US 20080051736 A1) and further in view of Kalt et al. (WO 2019094591 A1). 

Regarding Claims 2 and 8, Kalser teaches that the proximal end portion (depicted in fig.3) further comprises a hub ("hub", fig.3, page 14, ll.1) connecting the first arm (segment containing 220 and 240, see fig.3) and second arm (segment containing 230, see fig.3),
the hub ("hub", fig.3, page 14, ll.1) further comprising a cut-out (see the slit between 230 and 220 in fig.3 where they meet in the hub).
Kalser fails to teach that said cut-out is for receiving a connection means to connect the hub to a tail of the feline veterinary patient, and wherein the method further comprises the step of attaching the hub to the tail of the patient. 
Rioux teaches that the patient is a feline veterinary patient ("cat", ¶ 21). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of the catheter such that it would be used on a feline veterinary patient as taught by Rioux, for the purpose of using the catheter during veterinary procedures rather than only during medical procedures.
Kalt teaches a connection means ("a pair of fabric straps connectable to one another by hook-and-loop fasteners", ¶ 60) to connect the hub to a patient (NOTE: ¶ 60 recites strapping the device "to the patient, e.g., about one of the thighs of the patient". It would be obvious then that a health care provider could strap the device around one of the other appendages of a patient, perhaps the tail of the patient).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kalser to include a connection means to connect said hub to the patient, and wherein the method further comprises the step of attaching the hub to the patient as taught by Kalt, for the purpose of easily moving the patient without the catheter becoming dislodged during ambulation (Kalt ¶ 60).

Regarding Claim 16, Kalser teaches a securing mechanism (piece that is depicted in fig.3 between the first and second arms as a curved piece) comprising a hub portion ("hub", fig.3, page 14, ll.1) connecting the first (segment containing 220 and 240, see fig.3) and second arms (segment containing 230, see fig.3), and wherein the hub portion ("hub", fig.3, page 14, ll.1) further comprises a slit (see the slit between 230 and 220 in fig.3 where they meet in the hub). 
Kalser fails to teach a hook and loop closure strap configured to pass through the slit.  Kalt teaches a hook and loop closure strap ("a pair of fabric straps connectable to one another by hook-and-loop fasteners", ¶ 60). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter of Kalser to include a hook and loop closure strap as taught by Kalt, which would be configured to pass through the slit of Kalser, for the purpose of securing the device to the patient so that the patient can be easily moved without the catheter becoming dislodged during ambulation (Kalt ¶ 60).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bonneau (US 20190321589 A1), safe urinary catheter. 
Browne et al. (US 20190038882 A1), a medical device for dilating urethral strictures.
McKinney et al. (US 20180344249 A1), a multi-lumen catheter with a connectable hub for monitoring intra-abdominal pressure including an expandable outer balloon and a first lumen communicating with the balloon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785